PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm.
The appellant argues that his complaint should not have been dismissed because it contained the short, plain statement of his claim required by Swierkiewicz v. Sorema, 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002). However, Swierkiewicz is inappo-site. First, the appellant’s case was not *6dismissed solely on the basis of the allegations of his complaint. Secondly, the Energy Reorganization Act, unlike the statutes at issue in Swierkiewicz, includes a gatekeeping restriction. See 42 U.S.C. § 5851(b)(3)(A); 29 C.F.R. § 24.5(b); Trimmer v. Department of Labor, 174 F.3d 1098 (10th Cir.1999).
Appellant’s argument that he was entitled to additional discovery is unavailing, as are his remaining arguments. The requested discovery would not have tended to rectify the defect in his case.
Affirmed. Loc. R. 27(c).